NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 ANTONIO G.R.,                                           Civil Action No. 19-6746 (SRC)

                Petitioner,

        v.                                                MEMORANDUM OPINION

 CHARLES GREEN,

                Respondent.


       This matter has been opened to the Court by Petitioner’s filing of a Petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. For the reasons explained in this Memorandum

Opinion, the Court will deny the Petition.

       Petitioner is a citizen and national of Mexico. See ECF No. 4-2, Ex. A, Notice to Appear.

He entered the United States at an unknown location and date. See id. Petitioner was not

admitted or paroled into the United States. On or about December 18, 2006, Petitioner was

arrested for a “Public Order Crimes.” See ECF No. 4-3, Ex. B, Form I-213 Record of

Deportable/Inadmissible Alien.

       Immigration and Customs Enforcement (“ICE”) detained Petitioner on July 9, 2018. See

ECF No. 4-4, Ex. C, Form I-286; see also Ex. A (Form I-830). ICE determined that Petitioner

was subject to discretionary detention under 8 U.S.C. § 1226(a). See Ex. C. The same day,

Petitioner was served with a Notice to Appear (“NTA”) charging him with removability pursuant

to section 212(a)(6)(A)(i) of the Immigration and Nationality Act as an alien present in the

United States without being admitted or paroled or who arrived in the United States at any time

or place other than as designated by the Attorney General. See Ex. A.



                                                 1
       On August 28, 2018, Petitioner appeared, with counsel, for a master calendar hearing and

a bond hearing before an immigration judge. See ECF No. 4-1, Declaration of Elizabeth Burgus

(“Burgus Decl.”) at ¶ 3. The master calendar hearing was adjourned to October 23, 2018 to allow

Petitioner time to prepare, and no action was taken at the time with respect to the bond hearing.

See id.; see also ECF No. 4-5, Ex. D, August 28, 2018 Immigration Court Order. On October 23,

2018, Petitioner appeared, with counsel, for the master calendar hearing and bond hearing. See

Burgus Decl. at ¶ 4. At the master calendar hearing, Petitioner filed an application for relief from

removal. See id. An individual hearing on the merits of the application was scheduled for

January 29, 2019. See id. The immigration court conducted a bond hearing pursuant to 8 U.S.C.

§ 1226(a), and denied Petitioner bond. See id. Petitioner apparently reserved appeal, but it

appears that Petitioner never filed an appeal of the decision with the Board of Immigration

Appeals (“BIA”).

       On January 29, 2019, Petitioner appeared, with counsel, for an individual merits hearing

before an immigration judge. See Burgus Decl. at ¶ 5. After approximately three hours of

testimony, the hearing was adjourned to April 17, 2019 due to insufficient time to complete the

hearing. See id. On April 17, 2019, Petitioner again appeared with counsel for his hearing, but at

Petitioner’s request the hearing was adjourned to June 18, 2019. See id. at ¶ 6.

       The instant Petition was filed on February 25, 2019, seeking a bond hearing based on

Petitioner’s “prolonged and indefinite detention” of more than seven months in violation of his

due process rights. See ECF No. 1, Pet. at ¶¶12-20. On April 3, 2019, the Court directed

Respondent to answer the Petition. ECF No. 2. On May 20, 2019, Respondent filed the Answer.

ECF No. 4. Petitioner did not file a reply.

       The parties appear to agree that Petitioner is detained pursuant to 8 U.S.C. § 1226(a).



                                                 2
Section 1226(a) authorizes the Attorney General to detain or release an alien pending a decision

on whether the alien is to be removed from the United States. This section provides, in relevant

part:

                      (a)     Arrest, detention, and release[-] On a warrant issued
               by the Attorney General, an alien may be arrested and detained
               pending a decision on whether the alien is to be removed from the
               United States. Except as provided in subsection (c)3 of this section
               and pending such decision, the Attorney General-
                      (1)     may continue to detain the arrested alien; and
                      (2)     may release the alien on-
                      (A)    bond of at least $1,500 with security approved by,
               and containing conditions prescribed by, the Attorney General; or
                      (B)     conditional parole[.]
8 U.S.C. § 1226(a). “Aliens held pursuant to 8 U.S.C. § 1226(a) are entitled to bond hearings at

which they can secure their release if they can ‘demonstrate [that] they would not pose a danger

to property or persons and ... are likely to appear for any future proceedings.’” Ricardo A. C.-R.

v. Ahrendt, No. CV 18-17177 (JMV), 2019 WL 2061244, at *2 (D.N.J. May 9, 2019) (citing

Contant v. Holder, 352 F. App’x 692, 694-96 (3d Cir. 2009)).

        Here, Petitioner was provided with an individualized bond hearing on October 22, 2018

and was denied bond by an immigration judge. He disagrees with the immigration judge’s

determination, see ECF No. 1, Pet. at ¶ 3, and now seeks a second bond hearing, arguing that his

detention has become unreasonably prolonged based on the length of the detention and his

separation from his U.S. citizen children. See ECF No. 1, Pet. at ¶¶ 16-20. Petitioner analogizes

his situation to a detainee held pursuant to mandatory detention under 8 U.S.C. § 1226(c), relies

on the case law governing mandatory detention under 8 U.S.C. § 1226(c), and contends that his

detention as applied to him has become unconstitutionally prolonged. ECF No. 1, Pet. at ¶¶ 12-

17.



                                                 3
        The Third Circuit, however, rejected a similar argument made by a detainee held

pursuant to §1226(a) who sought to compel a second bond hearing despite alleging no

constitutional defect in the one he received. See Borbot v. Warden Hudson County Correctional

Facility, 906 F.3d 274, 279 (3d Cir. 2018). As explained by the Third Circuit, “[t]his comes close

to asking this Court to directly review the IJ’s bond decision, a task Congress has expressly

forbidden us from undertaking.” Id. at 279. Although the circuit court “recognize[d] Borbot’s

concern that, despite an initial bond hearing, detention under § 1226(a) might become

unreasonably prolonged,” it found no basis in the record before it. So too, this Court finds that

Petitioner has not established that his detention under §1226(a) is unreasonably prolonged, given

that he received an individualized bond hearing on October 22, 2018, and has provided no

evidence of any constitutional defect in that hearing.

        Notably, Petitioner never appealed the immigration judge’s decision with the BIA, the

proper administrative body with authority to review the immigration judge’s decision. See Hugo

A. A. Q. v. Green, No. CV 17-5755 (JMV), 2018 WL 3993456, at *3 (D.N.J. Aug. 21, 2018)

(“[t]o the extent Petitioner is dissatisfied with the IJ’s decision at his . . . bond hearing, his

remedy is to appeal that decision to the BIA . . . .”); see also Medrano v. Taylor, No. CV 17-

5521 (ES), 2018 WL 2175774, at *4 (D.N.J. May 11, 2018) (“[t]his Court . . . does not have the

power to second guess the discretionary decision of the IJ to deny Petitioner’s release on bond.”)

Although Petitioner disagrees with the immigration judge’s decision to deny his release on bond,

Petitioner has not presented any evidence that his custody redetermination hearing was not a

bona fide bond hearing. To the extent Petitioner disagrees with the decision of the immigration

judge, the proper recourse is to appeal that decision to the BIA. See Hugo A. A. Q., 2018 WL

3993456, at *3.



                                                    4
       Finally, as noted by Respondent, Petitioner can at any point request a redetermination of

his custody status directly with the immigration court. Under section 1226(a), aliens may request

an initial bond redetermination hearing by simply making an oral, written or telephonic request

to the immigration court. See 8 C.F.R. § 1003.19(b) (“[a]pplication for an initial bond

redetermination by a respondent, or his or her attorney or representative, may be made orally, in

writing, or, at the discretion of the Immigration Judge, by telephone.”). The Immigration Court

Practice Manual reiterates that “[a] request for a bond hearing may be made in writing” or

“orally in court or, at the discretion of the Immigration Judge, by telephone.” See Imm. Court.

Prac. Man. Ch. 9.3(a) available at https://www.justice.gov/eoir/page/file/1084851/download (last

accessed July 31, 2019). The regulations also provide procedures for how aliens and their

representatives can request a subsequent bond redetermination hearing after an initial bond

determination. See 8 C.F.R. § 1003.19(f).

       For all these reasons, the Court finds that Petitioner is not entitled to a second bond

hearing under § 1226(a) and will deny the Petition for habeas relief. An appropriate Order

follows.




                                                                 s/ Stanley R. Chesler
                                                             STANLEY R. CHESLER
                                                             United States District Judge

Dated: August 2, 2019




                                                 5
